Mr. Justice Thaciiee
delivered the opinion of the court.
This was writ of error to Covington county.
The record does not present the case to us in such a manner as to enable us to take note of the errors assigned by the plaintiff in error, but in looking through it, we find other manifest error.
There was a judgment by default taken against two of the defendants below who were not before the court, either by service of writ, or their own appearance. This has been repeatedly ruled to be error.
The judgment must be reversed, and the cause remanded for further proceedings.